COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:           In re RAMS Aviation Company, Inc. and Jonathan L. Rankin

Appellate case number:         01-13-00885-CV

Trial court case number:       2010-23205

Trial court:                   334th District Court of Harris County, Texas

        On October 16, 2013, relator RAMS Aviation Company, Inc. and Jonathan L. Rankin
filed a petition for writ of mandamus in this Court and an emergency motion to stay. Relators’
petition seeks relief from the trial court’s September 6, 2013 order denying relators’ traditional
motion for summary judgment. Relators’ petition names the Honorable Ken Wise as the
respondent in this original proceeding. The Honorable Ken Wise is no longer the presiding
judge of the 334th District Court; the Honorable Grant Dorfman is now the presiding judge of
that court.
        Pursuant to Texas Rule of Appellate Procedure 7.2, Judge Dorfman is substituted for the
Judge Wise as the respondent. See TEX. R. APP. P. 7.2(a). Further, this original proceeding is
abated and remanded to the trial court to allow Judge Dorfman to reconsider the ruling made the
basis of relator’s petition. See TEX. R. APP. P. 7.2(b).
        Within 30 days of this order, a copy of Judge Dorfman’s order on reconsideration should
be filed with the Clerk of this Court. When a copy of the order on reconsideration is filed, the
Clerk shall reinstate the case without further order of the Court.
         The Court further orders all proceedings in the above-referenced underlying case stayed,
with the exception that Judge Dorfman is permitted to reconsider the ruling made the basis of
relator’s petition. See TEX. R. APP. P. 52.10(b). This stay is effective until the case in this Court
is finally decided or the Court otherwise orders the stay lifted.
        Finally, relators are advised that their petition fails to include a certification as required
by Texas Rule of Appellate Procedure 52.3(j). Accordingly, upon reinstatement, if relators
desire to proceed with their original proceeding, relators must file a proper certification within 10
days of reinstatement. If a proper certification is not filed, relators’ petition for writ of
mandamus will be denied.
       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court


Date: October 21, 2013